Name: 2006/6/EC,Euratom: Council Decision of 12 December 2005 adopting the rules laying down the procedure for granting financial aid to supplement the pension of a surviving spouse who has a serious or protracted illness or who is disabled
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  social protection;  health;  social affairs;  cooperation policy
 Date Published: 2006-09-29; 2006-01-10

 10.1.2006 EN Official Journal of the European Union L 5/15 COUNCIL DECISION of 12 December 2005 adopting the rules laying down the procedure for granting financial aid to supplement the pension of a surviving spouse who has a serious or protracted illness or who is disabled (2006/6/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of officials of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 76a thereof, Having regard to the opinion of the Staff Regulations Committee, Whereas the institutions of the European Communities must lay down by common accord the conditions for granting financial aid to supplement the pension of a surviving spouse who has a serious or protracted illness or who is disabled, HAS ADOPTED THESE RULES: Article 1 As part of the social measures provided for under the Staff Regulations, a surviving spouse who has a serious or protracted illness or who is disabled may receive financial aid increasing the pension from the institution for the duration of the serious or protracted illness or disability on the basis of an examination of the social and medical circumstances of the person concerned. Article 2 The decision to grant aid under Article 76a of the Staff Regulations shall be taken by the appointing authority of the Commission. Managing the appropriations assigned to the implementation of Article 76a shall be the responsibility of the Commission. Article 3 The surviving spouse concerned or his or her legal representative (hereinafter referred to as the applicant) shall submit an application to the Social Welfare Department of the institution responsible for establishing the pension rights of the surviving spouse concerned. The application shall be accompanied by a detailed medical report, with supporting documents as appropriate, by the doctor treating the surviving spouse; the report shall identify the serious or protracted illness or the disability and propose the measures required to alleviate the effects of the disability or the serious or protracted illness. Article 4 The decision of the appointing authority of the Commission shall be taken on the basis of a medical opinion and an opinion on the social circumstances of the person concerned, taking account of the objectives specified in Article 1. Article 5 Taking account of the doctors opinion, the medical officer of the institution responsible within the meaning of Article 3 shall issue a decision on the possibility of recognising the illness or disability, and on the seriousness and presumed duration thereof. He or she shall also issue a decision on the measures to alleviate the effects of the illness or disability. Where the medical officer of the institution issues an unfavourable opinion, the case shall be submitted for an opinion to a committee composed of the medical officer of the institution, the doctor treating the applicant and a third doctor appointed by those two doctors by mutual agreement. Article 6 The opinion on the applicants social circumstances shall be presented by a social assistant from the institution responsible within the meaning of Article 3. This social opinion shall take account of the medical opinion and shall incorporate an analysis of the social circumstances and of the genuine needs connected with the illness or disability, including the applicants financial circumstances, income and expenses. On the basis of the medical opinion and his or her analysis, the social assistant shall, in accordance with Article 10, propose the amount to be granted as financial aid, the duration of this grant and the need for re-examination of the social and medical circumstances of the person concerned. If the applicant and the social assistant cannot reach agreement on the socioeconomic analysis, the case shall be submitted for an opinion to a joint committee set up on the initiative of the Commission. Article 7 The appointing authority of the Commission shall take a decision within two months of the application being submitted, on the basis of the opinions issued under Articles 5 and 6. If financial aid is granted, it shall take effect from the first day of the month following that in which the application is submitted and shall be granted for a maximum period of 12 months. Article 8 In the event that the period of the financial grant has elapsed, according to the decision of the appointing authority, but there is still a disability or a serious or protracted illness, extension shall be possible. The appointing authority shall decide on the extension of the grant of the financial aid on the basis of a new medical opinion, as appropriate, and of an opinion on the social circumstances of the person concerned in accordance with Articles 5 and 6. If it is decided that the grant of the financial aid shall be extended, the aid shall take effect from the first day of the month following the last month during which the previous decision applied. Article 9 The applicant shall indicate his or her financial circumstances (namely assets, real estates and stocks) and shall make a sworn statement, based on the most recent tax return, of his or her income (the pension paid by the institution, any other pension received from another source, allowances relating to the disability or serious or protracted illness and income from any other source). Article 10 Where the surviving spouse is recognised as suffering from a serious or protracted illness or a disability, and on the basis of Articles 4, 5, 6 and 7, he or she may receive financial aid calculated as follows:  the amount corresponding to the expenses connected with the serious or protracted illness or the disability which are not reimbursed from other sources plus the minimum subsistence figure less the income within the meaning of Article 9. The amount of the aid shall not exceed the total amount of these expenses. Article 11 The institution shall pay financial aid on a monthly basis where the duration of the serious or protracted illness or the disability, according to medical opinion, exceeds one month, and as a one-off payment where it does not. Article 12 The applicant shall inform without delay the Social Welfare Department of the institution responsible within the meaning of Article 3 of any change in his or her situation. Article 13 The Commission shall present a detailed report on the application of these rules, including the average financial aid per year and the total financial impact, three years after their entry into force and every three years subsequently. Article 14 These rules shall enter into force on the first day of the month following that in which the common accord between the institutions provided for in Article 76a of the Staff Regulations is recorded by the President of the Court of Justice of the European Communities. They shall apply from 1 May 2004. Done at Brussels, 12 December 2005. For the Council The President J. STRAW (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1).